Exhibit 10.1

 

AMENDMENT NO. 1

TO

COLDWATER CREEK INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

This Amendment No. 1 to the Coldwater Creek Inc. Supplemental Executive
Retirement Plan is effective as of November 1, 2005.

 

RECITALS

 

1. Effective as of October 30, 2005, Coldwater Creek Inc., a Delaware
corporation (the “Company”), adopted the Coldwater Creek Inc. Supplemental
Executive Retirement Plan (the “Plan”). Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Plan.

 

2. The Plan provides that the Compensation Committee of the Board of Directors
of the Company (the “Compensation Committee”) shall serve as the Plan
Administrator, with full authority to approve certain amendments to the Plan
from time to time.

 

3. The Compensation Committee has approved an amendment to the Plan pursuant to
Section 10.2 thereof and has authorized management to effect such amendment to
the Plan as set forth below, effective as of November 1, 2005.

 

AMENDMENT

 

1. The definition of “Average Monthly Earnings” in Section 12.3 of the Plan is
hereby deleted and replaced in its entirety with the following:

 

12.3 “Average Monthly Earnings” means the average of the Participant’s monthly
Earnings during the 60 consecutive months in which the Participant is an
Employee in the 120 months preceding Separation from Service, with respect to
which the average is the highest, excluding any Earnings prior to October 30,
2005; provided that, in applicable instances, such 60 and 120 month periods
shall refer to such lesser number of months as measured from October 30, 2005 to
a Participant’s Separation from Service.

 

2. Except as amended hereby the Plan remains in full force and effect according
to its terms.

 

*         *         *         *         *

 

This Amendment No. 1 to the Coldwater Creek Inc. Supplemental Executive
Retirement Plan has been duly adopted and approved effective as of November 1,
2005.

 

By:  

/s/ Melvin Dick

--------------------------------------------------------------------------------

    Melvin Dick    

Executive Vice President and Chief Financial Officer